FILED
                               NOT FOR PUBLICATION                          JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RICARDO BECERRA-SERRANO;                          Nos. 06-72913
 MARIA MAGDALENA BECERRA,                               06-74248

               Petitioners,                        Agency Nos. A070-815-797
                                                               A075-726-346
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated petitions for review, Ricardo Becerra-Serrano and

Maria Magdalena Becerra, spouses and natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
appeal from an immigration judge’s decision denying their applications for

cancellation of removal, and the BIA’s order denying their motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

including due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003), and review for abuse of discretion the denial of a motion to reopen,

Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). In No. 06-72913, we dismiss

the petition for review. In No. 06-74248, we deny the petition for review.

       Petitioners did not file their first petition to this court within 30 days of the

BIA’s decision. We therefore lack jurisdiction, and dismiss their petition. See

Magtanong v. Gonzales, 494 F.3d 1190, 1191 (9th Cir. 2007).

       The BIA did not abuse its discretion by denying Petitioners’ motion to

reopen, because the BIA considered the evidence they submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s

denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or

contrary to law.”).

       The BIA also did not abuse its discretion in denying Petitioners’ motion to

reopen because they failed to comply with the requirements set forth in Matter of




NHY/Research                                 2                                     06-74248
Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Reyes v. Ashcroft, 358 F.3d 592,

597-99 (9th Cir. 2004).

       Petitioners’ remaining contentions are unpersuasive.

       IN 06-72913, PETITION FOR REVIEW DISMISSED.

       IN 06-74248, PETITION FOR REVIEW DENIED.




NHY/Research                             3                                06-74248